Citation Nr: 0103292	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-15 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for left elbow 
disability, to include bursitis and a bone spur, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for disability of 
the right knee, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for disability of 
the left knee, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel

INTRODUCTION

The veteran had verified active military service from March 
1990 to May 1991 and from June 1991 to May 1992.  He had an 
additional period of active service of more than 2 years, 
apparently beginning in 1957, and more than 20 years of 
inactive service.  He has been in receipt of military 
retirement pay since February 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Los Angeles, 
California, which denied increased evaluations for bursitis 
of the left elbow, for a right knee disability and for a left 
knee disability which were each evaluated as 10 percent 
disabling.  In July 2000, the RO increased the evaluations 
for the veteran's right and left knee disabilities from 10 to 
20 percent, effective June 25, 1998, the date of receipt of 
the veteran's claim for increased ratings.  By this rating, 
the RO also held that the service-connected left elbow 
disability included a left elbow bone spur as well as left 
elbow bursitis and granted service connection for left ulnar 
neuropathy, rated as 10 percent disabling.  The combined 
rating for the veteran's service-connected disabilities was 
increased from 40 percent to 60 percent from June 1998.

At the time of a June 1999 examination, the veteran reported 
that he had to quit his job as a security officer in June 
1998 because he was unable to stand for prolonged periods of 
time and that he had not been able to work since then.  Based 
on the foregoing, the veteran may be seeking increased 
compensation based on unemployability due to service-
connected disabilities.  This matter is referred to the RO 
for clarification and any appropriate action.


REMAND

The veteran was afforded an examination for disability 
evaluation purposes in June 1999 which revealed swelling of 
both knees and significant joint deformity and erythema of 
the right knee.  The examiner noted that the veteran had 
significant pain upon movement, an antalgic gait due to pain, 
and that he was unable to walk any meaningful distance 
without the use of a cane or walker.  The veteran had to wear 
braces on both knees and he reported that he was planning to 
have total knee replacements in his right and left knees in 
October 1999.  The examiner noted that he did not have any 
medical records to review at the time of the examination.

The veteran's left and right knee disabilities are currently 
rated 20 percent disabling under Diagnostic Code 5010-5262 on 
the basis of arthritis and limitation of motion.  A veteran 
who has instability as well as arthritis of a knee may be 
entitled to a separate rating for the knee under Diagnostic 
Code 5257.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

The examination in June 1999 reflects that the veteran had to 
wear braces on both knees and that he was planning to have 
total knee replacements in his right and left knees in 
October 1999.  While the use of braces would seem to indicate 
instability of the knee joints, the examiner did not indicate 
the reason for the use of the braces on each knee or rule in 
or out the presence of instability.  Accordingly, the Board 
is of the opinion that another examination of the veteran's 
knees is needed in order to determine whether or not he is 
entitled to a separate rating for either knee under 
Diagnostic Code 5257 for instability or subluxation.  
Additionally, clarification is needed as to whether or not 
the veteran underwent surgery on his knees.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for left elbow or 
knee complaints since June 1999.  After 
securing any necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the current severity of his 
left and right knee disabilities.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should 
specifically state whether instability or 
subluxation affects either of the 
veteran's knees.  The examiner should 
comment on the functional limitations 
caused by the veteran's knee 
disabilities, to include the frequency 
and severity of flare-ups of these 
symptoms, and the effect of pain on the 
veteran's range of motion.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in compliance 
with the directives of this remand and if 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


